Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1, line 8, “the shunt reactive components” should correctly be -- the one or more shunt reactive components --. See line 6.

Claim 15, line 10, “the shunt reactive components” should correctly be -- the one or more shunt reactive components --. See line 8.
	
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-28 are allowable.

Claims 1-28 call for, among others, one or more shunt reactive components connected between an end of the impedance inverter circuit and RF signal ground, on the peak amplifier side of the impedance inverter circuit, the one or more shunt reactive components configured to compensate for the difference in parasitic capacitances between the main and peak amplifiers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843